DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Remark date 10/08/2020.
Claims 1-14 are presented for examination. 
The rejections are respectfully maintained and reproduced infra for applicant's convenience.
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on page 5 “Krishmnamurthy fails to teach all the elements of claim 1, and similarly claim 8, at least because Krishnamurthy fails to disclose "wherein the interference cancellation assistance information includes, for each of a plurality of cells, resource usage information, wherein the resource usage information is based on physical resource blocks; and the transceiver and the processor configured to receive a physical downlink shared channel (PDSCH) from a first cell and reduce6385319.1Application No.: 15/999,699 interference from at least one other cell using the received interference cancellation assistance information." On the contrary, Krishmnamurthy teaches interference signal is the neighbor cell CRS transmission in the ABS, UE aware of neighbor cell bandwidth expressed as the number of physical resource blocks and indication of type of subframes in the ABS pattern (see Krishnamurthy: ¶[0110]; ¶[0114]). Krishnamurthy teaches UE receiving multiple cell time-frequency resources (i.e., radio frames, subframes, bandwidth, etc.) used for transmission of PRS by the different cells in a certain geographical area (see Krishnamurthy: ¶0088]). Based on the reasons above, Applicant’s arguments has been fully considered but they are not persuasive. 

Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, Examiner suggest applicant further include the network node is shared node 220 (see Fig.2A) that received signals from base station 210 that that provide data to the WTRU 215. Second, using the transmission time interval (TTI) to minimize the interference signal's power and maximize the desired signal power at each WTRU. Third, the precode signal between the WTRUs and eNB is based on code woods transmitted by the base stations in the same resource blocks. The examiner is open to additional features or concepts and working with the applicants to determine ways to help place this case to further advance prosecution.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Krishnamurthy et al. (US 2012/0122440 A1).
Regarding claim 1, Krishnamurthy teaches a wireless transmit/receive unit (WTRU) comprising: 
a transceiver operatively coupled to a processor (Wireless communication device see Krishnamurthy: Fig.3 elements 325,327 and 329); 
the transceiver and the processor configured to receive control information from a network node including interference cancellation assistance information (UE receives an ABS pattern from ABS pattern for a neighbor cell and PRS assistance data from serving cell, where interference cancellation trigger by network initiated see Krishnamurthy: Fig.5 Steps 510-520; ¶[0105]; Fig.6 step 640-650; ¶[0109]) , wherein the interference cancellation assistance information includes, for each of a plurality of cells, resource usage information, wherein the resource usage information is based on physical resource blocks (interference signal is the neighbor cell CRS transmission in the ABS, UE aware of neighbor cell bandwidth expressed as the number of physical 0110]; ¶[0114]); and
the transceiver and the processor configured to receive a physical downlink shared channel (PDSCH) from a first cell and reduce interference from at least one other cell using the received interference cancellation assistance information (UE use downlink shared channel for downlink data channel and interference reduction using interference cancellation (IC) “configuring the wireless communication terminal to employ interference reduction to process the first signal based on a configuration of the interference component” see Krishnamurthy: abstract; ¶[0045];¶[0075-0076]).  
Regarding claim 2, Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein: the transceiver and the processor are configured to receive the control information via at least one downlink control channel (downlink control channel maybe is a physical downlink shared channel see Krishnamurthy: ¶[0045]; ¶0108]).  
Regarding claim 3, Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the transceiver and the processor are further configured to: perform channel measurements; and send results of the channel measurements to the network node (UE send RSRP/RSRQ/CSI report includes measurements to service cell see Krishnamurthy: Fig.6 Step 650; ¶[0108-0109]).  
Regarding claim 4, Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the network node is an evolved Node B (eNB) (serving cell include base station 301 see Krishnamurthy: Fig.3; Fig.1).  
Regarding claim 6, Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance information includes minimizing interfering signal power (UE configured to measure the signal strength (where desired signal weaker than strongest cell) and use the Interference cancellation to eliminated interference from signal present in the ABS see Krishnamurthy: ¶[0075]; ¶[0077]).  
Regarding claim 7, Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy further teaches wherein the plurality of cells correspond to at least two evolved Node Bs (eNBs) (base station in Marco Cell, Femto Cell and Pico cell see Krishnamurthy: Fig.1).
Regarding claims 8-11, they are rejected for the same reason as claim 1-4 as described hereinabove. 
Regarding claims 13-14, they are rejected for the same reason as claims 6-7 as described hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 2012/0122440 A1) in view of Piirainen (US 2007/0155354 A1).
Regarding claim 5, Krishnamurthy taught the WTRU of claim 1 as described hereinabove. Krishnamurthy does explicitly teaches wherein the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance information by applying linear filters to cancel interfering signal components.-42- 5343137-1 1DC-10859 US03  
	However Piirainen teaches the transceiver and the processor are configured to reduce the interference from the at least one other cell using the received interference cancellation assistance information by applying linear filters to cancel interfering signal components (receiving two input signals and reduce desired signal from input signal by using FIR filter cancelled the interference signal estimates  “By placing the FIR filters 404 and 406 across the data paths, the correlation between the interference signal estimates may be cancelled” see Piirainen: ¶0047]; Fig,5 steps 504-510; ¶[0055-0056]) in order to improve radio receiver that applies interference rejection see Piirainen: ¶[0006]).

Regarding claim 12, claim 12 is rejected for the same reason as claim 5 as described hereinabove. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


January 14, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478